Citation Nr: 0909371	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for status-post 
shrapnel fragment wound of the upper back.

2.  Entitlement to service connection for status-post 
shrapnel fragment wound of the neck.  

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for degenerative joint 
disease of the right knee.

6.  Entitlement to an initial compensable rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1961 to February 
1967, additional active service in the Air Force Reserve in 
March 1967, and additional service in the National Guard from 
January 1976 to September 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  

The issues of service connection for a right knee disorder, 
right ear hearing loss, and PTSD, and the issue of 
entitlement to an increased rating for left ear hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board notes that the veteran, in a November 2007 
statement, appears to raise a claim of entitlement to special 
monthly pension based upon need of regular aid and attendance 
for his dependent spouse.  Based on a review of the record, 
it is unclear whether this matter has been adjudicated.  
Thus, this matter is REFERRED to the RO for the appropriate 
action.



FINDING OF FACT

The veteran withdrew his appeals of entitlement to service 
connection for residuals of shrapnel wounds to the back and 
neck on October 14, 2008.  


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals by the 
appellant with respect to the issues of service connection 
for residuals of shrapnel wounds to the back and neck have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).

On October 14, 2008, the date of the Board hearing, the 
veteran submitted a statement expressing his desire to 
withdraw his appeals of the issues of entitlement to service 
connection for residuals of shrapnel wounds to the back and 
neck.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration with respect to this issue 
and it must be dismissed.


ORDER

The appeals of entitlement to service connection for 
residuals of shrapnel wounds to the back and neck are 
dismissed.




REMAND

The veteran has reported receiving Social Security 
Administration (SSA) benefits, based initially on disability 
and then age, since approximately 1985.  As these records are 
potentially relevant to the veteran's claims, the records 
must be requested.  See Baker v. West, 11 Vet. App. 163 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
record also indicates that there are outstanding VA treatment 
records.  These should also be obtained.  

Additionally, further development is needed on the claim of 
service connection for a right knee disorder.  The February 
1967 separation examination record indicates that the veteran 
was hospitalized for five days for residuals of right knee 
injury in February 1964.  The hospitalization records are not 
associated with the service records.  

Hospitalization records are often stored separately from 
service medical records, and it does not appear that the RO 
requested the veteran's service hospitalization records.  
These records should be requested.  

After these records have been requested and a response 
obtained, the claims file should be returned to the January 
2008 VA examiner for a clarifying opinion as to whether the 
veteran's right knee disorder results from either the 1964 
injury or the June 1977 injury (which occurred during active 
duty training).  

Finally, further development is needed on the claim for a 
compensable rating for left ear hearing loss.  A review of 
the record indicates that there are outstanding audiogram 
results which have not been associated with the claims file.  
See July 2004, January 2005, and April 2007 VA treatment 
records.  The audiogram results should be obtained, and 
interpreted if necessary.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that the Board may not interpret 
graphical representations of audiometric data).  
Additionally, an April 2006 VA audiology record is associated 
with an uninterpreted audiogram and unspecified speech 
discrimination scores.  This audiogram should be interpreted, 
and if possible, the speech discrimination scores should be 
obtained.  

The Board also notes that in August 2003, the veteran 
submitted an uninterpreted audiogram from a private audiology 
center.  See TriState Hearing and Audiology Center report.  
The private audiology record does not report the veteran's 
speech discrimination scores, as required by 38 C.F.R. 
§ 4.85, and it is unclear on the face of the record whether 
speech discrimination testing was conducted.  In case there 
is outstanding relevant information, on remand, the VA should 
ask the veteran to either submit all outstanding private 
audiology records or to submit an authorization and consent 
to release information form for the private audiology center 
so the VA can obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The AMC should ensure that all 
private treatment records have been 
associated with the claims file:  the 
veteran should be asked to either 
submit all treatment records from the 
TriState Audiology Clinic or to submit 
an authorization to release form so the 
VA can request the records.  

3.  The AMC should obtain and interpret 
the July 2004, January 2005, and April 
2007 VA audiograms.  Additionally, the 
AMC should have the April 2006 VA 
audiogram interpreted and should obtain 
the speech discrimination scores 
presented during the April 2006 
audiology consultation, if possible.

4. The AMC should request the February 
1964 hospitalization records from the US 
Air Force Base in Little Rock, Arkansas.  
If these records are not available, this 
should be noted in the record.  

5.  After all available records have been 
obtained, the AMC should return the 
claims file to the VA examiner who 
conducted the January 2008 VA joints 
examination (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should state 
whether it is at least as likely as not 
that the veteran's current right knee 
disorder (diagnosed as degenerative joint 
disease) is causally related to the 
injury in February 1964 or the injury in 
June 1977.  Review of the claims folder 
should be acknowledged.  The veteran 
should be re-examined if necessary.

6.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


